DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-11 are pending, of which claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention
Claims 1-6 and 8-11 are under current examination. 
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katarina (Green Chemistry, 2014, 16, p 3580-3588; as provided by the applicant on IDS dated on 02/01/2019).
Katarina discloses conversion of carbohydrate comprising hexose, with example of cellulose (reads on carbohydrate comprising hexose, glucose, as a constituent sugar) in the presence of activated carbon (thus a composition with at least one carbohydrate comprising hexose, glucose, as a constituent sugar) and heating at 488K (215C) to form 5-hydroxymethyl-2-furfural (HMF) (page 3583-3584 and Table 2).
Since the cited prior art teaches same reactants, catalysts, reaction conditions and products, the reaction of the cited prior art is expected to proceed through same steps of mechanism as in the instant claims whether recognized by the cited prior art or not. Further, the instant claims recites comprising, and thus open to different steps of reaction.
Since the cited prior art reads on all limitations of the instant claims 1 and 2, these claims are anticipated.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katarina (Green Chemistry, 2014, 16, p 3580-3588; as provided by the applicant on IDS dated on 02/01/2019) and Sokolovskii (US 2017/0197930 A1; effective filing date 01/13/2016) in combination. 
Determining the scope and contents of the prior art
Katarina discloses conversion of carbohydrate comprising hexose, with example of cellulose (reads on carbohydrate comprising hexose, glucose, as a constituent sugar) in the presence of activated carbon (thus a composition with at least one carbohydrate comprising hexose, glucose, as a constituent sugar) and heating at 488K (215C) to form 5-hydroxymethyl-2-furfural (HMF) (page 3583-3584 and Table 2).
With regard to limitation of mechanism of reaction as “dehydration or intramolecular dehydration reaction”-Since the cited prior art teaches same reactants, catalysts, reaction conditions and products, the reaction of the cited prior art is expected to proceed through same steps of mechanism as in the instant claims whether recognized by the cited prior art or not. Further, the instant claims recites comprising, and thus open to different steps of reaction.
Sokolovskii teaches oxidation of HMF with example (as pure or present in a dehydration product solution or mixture etc.) to 2, 5-furanedicarboxylic acid (FDCA) and polymerization of FDCA with monomer, such as ethylene glycol to form copolymer, FDCA-based polyester (abstract, paragraphs 0009-0019, 0056, 0072, 0098, 0211). Paragraphs 0212-0235 teaches method of producing HMF from a carbohydrate composition comprising hexoses etc., using catalysts, such as activated carbon at temperature around 110C (see paragraph 0224). Although Sokolovskii is silent about naming the copolymer product as polyethylene furanoate, the copolymerization of same monomers as in the instant claims and taught by Sokolovskii is expected to produce same product by the process of Sokolovskii.

Ascertaining the differences between the prior art and the claims at issue
Katarina teaches conversion of hexose using activated carbon to form HMF, but fails to teach further oxidation of HMF to FDCA and using FDCA in a polymerization reaction with ethylene glycol.
Sokolovskii teaches oxidation of HMF with example (as pure or present in a dehydration product solution or mixture etc.) to 2, 5-furanedicarboxylic acid (FDCA) and polymerization of FDCA with monomer, such as ethylene glycol to form copolymer, FDCA-based polyester Further, the cited prior art teaches method of producing HMF from a carbohydrate composition comprising hexoses etc., using catalysts, such as activated carbon at temperature around 110C, but fails to teach specific example of making HMF using activated carbon. 
Resolving the level of ordinary skill in the pertinent art
Based on the guidance provided by Katarina and Sokolovskii, it would have been prima facie obvious to a person of ordinary skill in the art that HMF may be produced from a carbohydrate, hexose, using activated carbon as provided with specific example by Katarina and also taught by Sokolovskii and the formed HMF may be oxidized to FDCA and used in copolymerization reaction with ethylene glycol to form FDCA-based polyester as taught by Sokolovskii.
	Further, “Since the claimed process and article produced thereby are no more than a selective combination of prior art teachings, done in a manner obvious to one of ordinary skill in the art, since each step of the process appears to be relatively complete in itself and there is no indication of an interaction between steps of such a type that would lead one of ordinary skill in the art to doubt that a substitution of alternative steps known to the art could be made”. In re Mostovych 144USPQ 38 (1964). Thus the cited prior art meets limitation of the instant claims.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Katarina teaches conversion of hexose using activated carbon to form HMF. Sokolovskii teaches oxidation of HMF with example (as pure or present in a dehydration product solution or mixture etc.) to 2, 5-furanedicarboxylic acid (FDCA) and polymerization of FDCA with monomer, such as ethylene glycol to form copolymer, FDCA-based polyester Further, the cited prior art teaches method of producing HMF from a carbohydrate composition comprising hexoses etc., using catalysts, such as activated carbon at temperature around 110C. 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is a reasonable expectation of success that the HMF produced using activated carbon may be useful in practicing process of making FDCA and polymer and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 


Claims 1-2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katarina (Green Chemistry, 2014, 16, p 3580-3588; as provided by the applicant on IDS dated on 02/01/2019) and Songlin (CN 103127296; published 2013; machine translation is used for this rejection) in combination. 
Determining the scope and contents of the prior art
Katarina discloses conversion of carbohydrate comprising hexose, with example of cellulose (reads on carbohydrate comprising hexose, glucose, as a constituent sugar) in the presence of activated carbon (thus a composition with at least one carbohydrate comprising hexose, glucose, as a constituent sugar) and heating at 488K (215C) to form 5-hydroxymethyl-2-furfural (HMF) (page 3583-3584 and Table 2).
Since the cited prior art teaches same reactants, catalysts, reaction conditions and products, the reaction of the cited prior art is expected to proceed through same steps of mechanism as in the instant claims whether recognized by the cited prior art or not. Further, the instant claims recites comprising, and thus open to different steps of reaction.
Songlin teaches making a pharmaceutical comprising HMF with example (abstract).

Ascertaining the differences between the prior art and the claims at issue
Katarina teaches conversion of hexose using activated carbon to form HMF, but fails to teach using HMF in making a pharmaceutical.
Songlin teaches making a pharmaceutical comprising HMF with example, but fails to teach specific example of making HMF using activated carbon. 
Resolving the level of ordinary skill in the pertinent art
Based on the guidance provided by Katarina and Songlin, it would have been prima facie obvious to a person of ordinary skill in the art that HMF produced by any method, such as taught by Katarina using activated carbon may be useful in practicing method of forming pharmaceutical as taught by Songlin. 
	Further, “Since the claimed process and article produced thereby are no more than a selective combination of prior art teachings, done in a manner obvious to one of ordinary skill in the art, since each step of the process appears to be relatively complete in itself and there is no indication of an interaction between steps of such a type that would lead one of ordinary skill in the art to doubt that a substitution of alternative steps known to the art could be made”. In re Mostovych 144USPQ 38 (1964). Thus the cited prior art meets limitation of the instant claims.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Katarina teaches conversion of hexose using activated carbon to form HMF. Songlin teaches making a pharmaceutical comprising HMF with example (abstract). 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is a reasonable expectation of success that the HMF produced using activated carbon may be useful in practicing process of making pharmaceutical and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes from a known individual reaction steps, and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Response to Arguments
Applicant’s remarks and amendment, filed on 01/19/2021, have been fully considered but not found persuasive.
Applicant argues that Katarina teaches conversion of hexose to HMF through hydrogenolysis reaction, whereas the instant claims requires reaction through dehydration or through intramolecular dehydration reaction.
This is not found persuasive and the instant claims are found anticipated/obvious in view of the cited prior art. This is because Katarina teaches same reactants, catalysts, reaction conditions and products. Therefore, the reaction of the cited prior art is expected to proceed through same steps of mechanism as in the instant claims whether recognized by the cited prior art or not. Further, the instant claims recites comprising, and thus open to different steps of reaction.
The rest of applicant’s argument is moot in view of new rejection as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623